Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–19 of U.S. Patent No. 10,264,297 .
US 17/460,800 Claim 1
US 10,264,297  Claim 1
A method, comprising: obtaining, by a server system, data indicating that primary content has been accessed by a user on a first computing device included in a set of computing devices known to be associated with the user; 
A method, comprising: obtaining, by a server system, data indicating that (i) a primary content is accessed on a computing device and (ii) activity data for a user that is associated with the computing device; 
identifying, by the server system, content association data for the primary content, the content association data specifying (i) a designated frame of the primary content, and (ii) secondary content assigned to the designated frame; 
generating, by the server system, content association data for the primary content, the content association data specifying (i) a designated frame of the primary content, and (ii) a secondary content assigned to the designated frame; 
determining, by the server system, that a second computing device, from among the set of computing devices known to be associated with the user, is likely to be available to the user for accessing an indication associated with the secondary content;
identifying, by the server system, a plurality of additional computing devices that are associated with an account of the user during a time period in which the primary content is accessed on the computing device; 

selecting, by the server system and based on the activity data for the user, an additional computing device from among the plurality of additional computing devices, the selected additional device representing a device that is most likely to be accessed by the user during the time period in which the primary content is accessed on the computing device; 
determining, by the server system, that the first computing device has accessed the designated frame from among the one or more designated frames; and
determining, by the server system, that the computing device accessed the designated frame; and 
in response to determining that the first computing device has accessed the designated frame, providing, by the server system and for output to second computing device, an instruction to output the indication.
in response to determining that the computing device accessed the designated frame, providing, by the server system and for output to the selected additional computing device, an instruction to display a communication that includes a reference to secondary content, wherein upon selection of the reference to the secondary content by the user, the instruction causes the selected additional computing device to display the secondary content assigned to the designated frame within the content association data.


Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 15 of U.S. Patent No. 10,264,297. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant claims 2–7, 9–13, and 14–20 contain similar subject matter as patented claims 2–8, 10–14, and 16–19 and are rejected for similar reasons. 

Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 10,645,431.
US 17/460,800 Claim 1
US 10,645,431 Claim 1
A method, comprising: obtaining, by a server system, data indicating that primary content has been accessed by a user on a first computing device included in a set of computing devices known to be associated with the user; 
A method, comprising: obtaining, by a server system, data indicating that (i) a primary content is accessed on a computing device and (ii) activity data for a user that is associated with the computing device; 
identifying, by the server system, content association data for the primary content, the content association data specifying (i) a designated frame of the primary content, and (ii) secondary content assigned to the designated frame; 
generating, by the server system, content association data for the primary content, the content association data specifying (i) a designated frame of the primary content, and (ii) a secondary content assigned to the designated frame; 
determining, by the server system, that a second computing device, from among the set of computing devices known to be associated with the user, is likely to be available to the user for accessing an indication associated with the secondary content;
identifying, by the server system, a plurality of additional computing devices that are associated with an account of the user during a time period in which the primary content is accessed on the computing device; 

selecting, by the server system and based on the activity data for the user, an additional computing device from among the plurality of additional computing devices, the selected additional device representing a device that is most likely to be accessed by the user during the time period in which the primary content is accessed on the computing device; 
determining, by the server system, that the first computing device has accessed the designated frame from among the one or more designated frames; and
determining, by the server system, that the computing device accessed the designated frame; and 
in response to determining that the first computing device has accessed the designated frame, providing, by the server system and for output to second computing device, an instruction to output the indication.
in response to determining that the computing device accessed the designated frame, providing, by the server system and for output to the selected additional computing device, an instruction to display a communication that includes a reference to secondary content, wherein upon selection of the reference to the secondary content by the user, the instruction causes the selected additional computing device to display the secondary content assigned to the designated frame within the content association data.

 
Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,645,431. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant claims 2–7, 9–13, and 14–20 contain similar subject matter as patented claims 2–7, 9–14, and 16–20 and are rejected for similar reasons. 

Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,109,078.
US 17/460,800 Claim 1
US 11,109,078 Claim 1
A method, comprising: obtaining, by a server system, data indicating that primary content has been accessed by a user on a first computing device included in a set of computing devices known to be associated with the user; 
A method, comprising: obtaining, by a server system, data indicating that primary content has been accessed by a user on a first computing device; 
identifying, by the server system, content association data for the primary content, the content association data specifying (i) a designated frame of the primary content, and (ii) secondary content assigned to the designated frame; 
generating, by the server system, content association data for the primary content, the content association data specifying (i) a designated frame of the primary content, and (ii) a secondary content item assigned to the designated frame; 
determining, by the server system, that a second computing device, from among the set of computing devices known to be associated with the user, is likely to be available to the user for accessing an indication associated with the secondary content;
identifying, by the one or more computing devices and from among multiple computing devices known to be associated with the user, a second computing device that is most likely to be accessed by the user during a time period in which the primary content is accessed on the first computing device; 
determining, by the server system, that the first computing device has accessed the designated frame from among the one or more designated frames; and
determining, by the server system, that the first computing device has accessed the designated frame; and
in response to determining that the first computing device has accessed the designated frame, providing, by the server system and for output to second computing device, an instruction to output the indication.
in response to determining that the first computing device has accessed the designated frame, providing, by the server system and for output to the second computing device, an instruction to output data corresponding to the secondary content assigned to the designated frame within the content association data.

 
Claims 1, 8, and 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11,109,078. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant claims 2–7, 9–13, and 14–20 contain similar subject matter as patented claims 2–7, 9–14, and 16–20 and are rejected for similar reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426